El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
Se solicita la desestimación del recurso interpuesto en este caso por dos motivos: 1°., porque el documento radicado en la corte de distrito como notificación del recurso contiene dos avisos de apelación, uno contra la orden de que aquí se trata, o sea la relativa al memorándum de costas y otro contra otra orden dictada el mismo día en el mismo pleito con referencia a la aprobación de un dictamen arbitral, habiéndose adherido y cancelado sellos de rentas internas por valor de cinco dó-lares en vez de diez, y 2°., porque la transcripción no contiene copia de la sentencia pronunciada en el pleito.
*929Examinada la transcripción, encontramos que ambas partes apelaron contra la resolución de la corte fijando finalmente las costas y desembolsos en la suma de $3,018.
La apelación de las demandadas, que es la que la deman-dante pide que se desestime, se interpuso por medio de un escrito que copiado a la letra en lo pertinente dice:
“Las demandadas, por sus abogados que suscriben, notifican a ustedes que apelan ante la Corte Suprema de Puerto Rico, de las órdenes de esta Honorable Corte, dictadas después del fallo, y afec-tando a derechos substanciales de estas partes, todas dictadas en 29 de julio de 1931, en el presente caso, a saber: (a) Orden en el inci-dente de rendición y aprobación de cuentas.
< < * « * * * * «
“(6) Orden en el incidente de costas.” ' :
Según certificación del Secretario de la Corte de Distrito de Ponce a ese escrito se adhirió un sello de rentas internas por valor de cinco dólares sin que para su radicación se acompañara ni cancelara ningún otro sello.
La exacta cuestión suscitada ha sido ya resuelta por esta corte en contra de la contención de la demandante. En el caso de Dessús v. Ricci, 27 D.P.R. 750 la corte, por medio de su Juez Asociado Sr. Aldrey, se expresó así:
“En un solo escrito interpuso la parte apelante recurso de apela-ción contra dos resoluciones de la corte inferior y adhirió a dicho escrito un sello de rentas de cinco dólares.
“Fundándose en este hecho solicita la parte apelada la desestima-ción de las apelaciones por entender que debieron adherirse al escrito dos sellos de a cinco dólares cada uno por tratarse de dos apelaciones.
“El apartado D de la sección 2a de la Ley No. 17 de 1915 para regular el cobro de los derechos y costas en los asuntos civiles en las cortes de distrito y municipales dispone lo siguiente: ‘Por cada escrito de apelación de'una corte de distrito al Tribunal Supremo, $5.’
“Como las palabras de una ley deben ser 'generalmente enten-didas en su más corriente y usual signifiación; y como lo que exige la ley es que se paguen cinco dólares por cada escrito de apelación, entendemos que la apelante cumplió con ese precepto a pesar de que su escrito contiene dos apelaciones pues según la letra de la ley sólo *930bay que pagar cinco dólares por cada escrito de apelación y no por cada apelación que se establezca en el escrito.”
Tampoco procede la desestimación por el segundo motivo. La sentencia forma parte del récord de este recurso. En abril 2, 1932, las demandadas presentaron una moción notificada a la demandante por virtud de la cual basándose en la Eegla 40 b de las de esta corte, pidieron que la transcripción en el recurso No. 3898 Elvira Juana Manuela Joaquina Fernández v. Josefa Aguayo et al., sobre nulidad y otros ex-tremos, que contiene dicha sentencia, se tuviera como parte de esta transcripción, y la corte proveyó de conformidad.

No ha lugar a la desestimación solicitada.